DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
the current status of the parent application is missing.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In line 4, after “fluid” the sentence seems to be incomplete because it doesn’t make grammatical sense.
Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 7,380,635) in view of Kuras (US 2,896,739).
With respect to claim 1, Harris teaches a timbre-scaled exhaust assembly comprising an acoustic portion including an inlet collector (Fig.5, Item 5) including an entrance duct at a first end of the collector in fluid communication for receiving an exhaust flow from an internal combustion engine and exit ducts at a second end of the collector in fluid communication with a plurality of non-perforated tuning tubes (Fig.1, Items 2 and 3); an outlet collector (Fig.5, Item 6) including entrance ducts in fluid communication with the plurality of non-perforated tuning tubes and an exit duct in fluid communication with an outlet of the exhaust assembly; wherein the inlet collector splits the exhaust flow from the internal combustion engine into the plurality of tuning tubes such that a plurality of distinct exhaust flows pass through the plurality of tuning tubes and the outlet collector combines the exhaust flow (Figs.1, 2, 5 and 8). 
Nevertheless, Harris fails to disclose an exhaust tip downstream from the acoustic portion; and wherein a combined exhaust flow exits the exhaust system through the exhaust tip; and wherein the plurality of tuning tubes extend parallel to one another between the exit ducts of the inlet collector and the entrance ducts of the outlet collector.
The Examiner takes official notice that it is well known in the art to employ an exhaust tip downstream from an acoustic portion because it would provide an aesthetically accepted look to the exhaust outlet.  
On the other hand, Kuras teaches a timbre-scaled exhaust assembly comprising plurality of tuning tubes extend parallel to one another (Fig.1, Item 19 – 21).
  It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Kuras tubes configuration with the Harris design because it would result in a more compact system capable of provide similar acoustic performance.   
With respect to claim 2, Harris teaches the plurality of tuning tubes further comprising Page 15 of 2006.01486.0320at least a first tuning tube having a diameter, the diameter selected based on a first desired note and at least a second tuning tube having a second diameter that varies from the diameter of first tuning tube, the diameter of the second tuning tube selected based on a second desired note (Col.5, Lines 52 – 64). Kuras teaches the plurality of tuning tubes having lengths and diameters selected based on a desired note of the timbre scaled exhaust system (Fig.1; Col.2, Lines 4 – 14)
With respect to claim 3, Harris teaches wherein the first tuning tube has a first length and the second tuning tube has a second length that is greater than the length of the first tuning tube (Fig.1).  Kuras teaches the plurality of tuning tubes having lengths and diameters selected based on a desired note of the timbre scaled exhaust system (Fig.1; Col.2, Lines 4 – 14)
With respect to claim 4, Harris teaches further comprising a muffler located downstream from the acoustic portion of the exhaust assembly (Col.1, Lines 32 – 44). 
With respect to claim 5, Harris teaches wherein each of the plurality of tuning tubes is visually exposed (Fig.5). 
With respect to claim 6, Harris teaches wherein the acoustic portion is formed as a single piece by one of extrusion and casting (Col.6, Lines 30 – 33). The Examiner respectfully reminds the Applicant that the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has been given little patentable weight.
With respect to claim 7, Harris teaches wherein the tuning tubes have a diameter of between 1" and 1.5" (Col.5, Lines 52 – 64).Page 16 of 20 06.01486.0320 
With respect to claim 8, Harris teaches wherein the tuning tubes have a length of from about 1" to about 8" (Col.5, Lines 52 – 64). 
With respect to claim 9, Harris teaches wherein the tuning tubes comprise between 3 and 5 parallel tuning tubes (Fig.9). 
With respect to claim 12, Harris teaches wherein some of the plurality of tuning tubes having a bend formed in the plurality of tuning tubes between the inlet collector and the outlet collector, wherein the bends in the plurality of tuning tubes are located such that lengths of the plurality of tuning tubes vary from one another (Fig.8). The Examiner considers that it would have been an obvious matter of design choice to provide each of the plurality of tuning tubes having a bend formed in the plurality of tuning tubes between the inlet collector and the outlet collector because it would tune the exhaust system to provide a predetermined acoustic performance as necessitated by the specific requirements of the particular application.  

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US 7,380,635) in view of Kuras (US 2,896,739), and further in view of Richter (US 2007/0095056).
With respect to claims 10 and 11, Harris and Kuras teach the limitations discussed in a previous rejection, but fail to disclose further comprising a plurality of lobes formed around the exit duct of the inlet collector and the entrance duct of the outlet collector, the plurality of lobes shaped to receive the tuning tubes, and wherein the lobes are adapted to receive a first number of tuning tubes in a first configuration and further adapted to receive a second number of tuning tubes in a second configuration.
On the other hand, Richter teaches a collector (Fig.1, Item 1) comprising lobes (Fig.1, Items 20, 22, 24 and 26) formed around an exit duct of the collector, the plurality of lobes shaped to receive tuning tubes (Fig.1, Items 2, 4, 6 and 8).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Richter collector configuration with the Harris design because it would facilitate the attachment of the tubes to the collector and would eliminate extra assembly steps.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims [(1 and 10) and (1 and 11)], 2 – 9 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1 or 2), and 3 – 5, 7 – 11 and 13, respectively, of U.S. Patent No.10,808,584. Although the claims at issue are not identical, they are not patentably distinct from each other because they described the same invention.
The Examiner takes official notice that it is well known in the art to employ an exhaust tip downstream from an acoustic portion because it would provide an aesthetically accepted look to the exhaust outlet.  

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 2, 2022